In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Dutchess County, dated August 25, 1967, which dismissed the writ after a hearing. Judgment affirmed, without costs. Relator’s contentions in support of the writ were previously considered and rejected in People V. Boceo (N. Y. L. J., Oct. 31, 1966, p. 19, col. 6, affd. 28 A D 2d 649, mot. for lv. to app. to the Court of Appeals den. iSept. 19, 1967). (Cf. People ex rel. Zindulka v. McMann, 8 A D 2d 646; People ex rel. Noworyta v. La Valle, 13 A D 2d 869; People v. Fink, 20 A D 2d 935, affd. 15 N Y 2d 679, cert. den. 381 U. S. 906; see, also, People ex rel. Rocco v. Follette, 29 A D 2d 844.) Beldoek, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.